Citation Nr: 0204439	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  96-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
October 1946.  

Service connection was denied for the cause of the veteran's 
death by a January 1980 rating decision, and the appellant 
did not file an appeal of that decision after receiving 
notification thereof in December 1980.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).  The Board remanded the case in 
February 1998 for the purpose of scheduling a Travel Board 
hearing so as to afford the appellant an opportunity to 
present testimony before a member of the Board.  The 
appellant did not appear at the Travel Board hearing 
scheduled for her on February 11, 2002.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died on 
September [redacted], 1979, at the age of 64, and that the immediate 
cause of death was respiratory arrest.  

2.  At the time of death, the veteran was receiving treatment 
for squamous cell carcinoma of the left lung.  

3.  When he died, the veteran was service-connected for 
residuals of a subtotal gastrectomy, rated 40 percent 
disabling; otitis externa, rated 10 percent disabling; and 
defective hearing, rated noncompensable.  

4.  Service connection was denied for the cause of the 
veteran's death by a January 1980 rating decision that became 
final when the appellant failed to file an appeal within one 
year after receiving notification thereof in December 1980.  

5.  The appellant has not submitted any competent evidence 
since the January 1980 rating decision that suggests the 
presence of lung cancer during the veteran's period of 
military service or for many years thereafter, or that any 
inservice disease or injury caused or contributed 
substantially or materially to the cause of the veteran's 
death.  

6.  The evidence received subsequent to the evidence 
considered in conjunction with the January 1980 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

The evidence received by VA since the January 1980 rating 
decision is not new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 3.307, 
3.309, 3.312, 20.302(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death because, she argues, it 
was his service-connected gastrointestinal disorder that 
caused his death.  She claims that, although he was diagnosed 
and treated for a tumor in his left lung shortly prior to 
death, the last physician to treat the veteran before his 
death, Dr. E. DeFreitas, told her afterwards that the tumor 
had been shrunk, and that he believed it was the veteran's 
stomach disability that caused his death.  At the time of his 
death, the veteran was service connected for residuals of a 
subtotal gastrectomy, rated 40 percent disabling; otitis 
externa, rated 10 percent disabling; and defective hearing, 
rated noncompensable.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in a March 1995 rating decision, a May 1996 
Statement of the Case (SOC) and an August 1996 Supplemental 
Statement of the Case (SSOC) of the evidence necessary to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death, and of the applicable 
laws and regulations.  Additionally, in November 1997, the 
appellant was sent a letter informing her of her rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC, and 
the November 1997 letter adequately informed the appellant of 
the evidence needed to substantiate her claim and complied 
with VA's notification requirements.  

Secondly, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the veteran's 
service medical records and VA and private medical treatment 
records prior to his death in September 1979, including 
copies of the reports of all the VA medical examinations that 
had been conducted throughout the years prior to September 
1979.  Additionally, the appellant presented testimony with 
regard to her current claim at a VA Regional Office hearing 
in July 1996.  

Although the appellant claims that the VA physician who last 
treated the veteran right before his death indicated to her, 
upon hearing of the veteran's death, that the veteran's 
stomach disorder was the material cause of his death, she has 
reported that she has been unsuccessful in her attempts to 
contact the physician, which included inquiring as to his 
whereabouts from the VA hospital where he had treated the 
veteran in 1979.  The VA facility indicated that "they don't 
know nothing about him" and she was unaware of his current 
location or whether he was even alive.  The Board does not 
find that the appellant has provided sufficient information 
to enable the Board to obtain additional records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

A January 1980 rating decision denied service connection for 
the cause of the veteran's death, and the appellant did not 
file an appeal of the January 1980 rating decision within one 
year after receiving notification thereof in December 1980.  
Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
this claim was filed prior to that date.  Therefore, the 
amended regulation does not apply.

The evidence considered in conjunction with the January 1980 
rating decision included the veteran's service medical 
records, which showed that he developed a cold prior to three 
days of hospitalization in December 1945 for treatment of 
bilateral otitis externa and that he was treated for acute 
nasopharyngitis in February 1946.  At his September 1946 
separation examination, the veteran's lungs were reported as 
normal, and a chest X-ray was negative.  

Postservice medical evidence considered in January 1980 
included the following: a report of a June 1947 examination 
by H. B. Tillman, M.D., that diagnosed nervous dyspepsia; an 
October 1947 VA examination report that revealed a peptic 
ulcer deformity and normal findings for the respiratory 
system; an April 1950 report of VA hospitalization for 
treatment of a peptic ulcer that noted coarse rhonchi 
throughout the lungs, which mostly cleared up on coughing; a 
report of VA hospitalization for treatment of a duodenal 
ulcer in October 1950 that indicated normal lungs; a 
September 1953 VA examination report that noted a negative 
chest X-ray; an October 1955 report of VA hospitalization for 
treatment of a duodenal ulcer, which included a diagnosis of 
mild bronchitis secondary to cigarette smoke inhalation; an 
October 1958 VA examination chest X-ray that indicated 
accentuated markings in the right lower lung area without 
infiltration; reports of chest X-rays from VA examination in 
November 1960, December 1962, May 1963, December 1965, and 
May 1966 that indicated either clear lungs or negative 
findings; a VA hospitalization (January to February 1971) 
summary for treatment of a hiatal hernia that noted several 
respiratory symptoms; a September 1972 VA outpatient record 
that indicated the veteran had experienced problems with 
shortness of breath, a cough, and sputum at times and that he 
had been told in 1971 that he had emphysema; and a September 
1976 medical record from F. D. Horrigan., M.D., indicating 
treatment for chronic obstructive pulmonary disease during a 
week of hospitalization in September 1976.  

In its January 1980 rating decision, the RO evaluated VA 
medical records dated from October 16, 1978, to September 11, 
1979, which showed hospitalization from June 1979 to August 
1979 for treatment of squamous cell carcinoma of the left 
lung with a two month history of related symptoms.  The 
hospital summary indicated extensive squamous cell carcinoma 
of the lung and widespread emphysema, and the veteran was not 
considered a candidate for surgical intervention but was 
treated with palliative radiation therapy.  Those records 
showed that the veteran was treated during the 
hospitalization by Dr. DeFreitas, who subsequently saw him on 
August 28, 1979, and September 11, 1979.  Physical  
examination on August 28, 1979, noted that the abdomen was 
soft and nontender and that the veteran reported minimal 
nausea and no vomiting.  There was no further reference to 
the veteran's service-connected subtotal gastrectomy at the 
August 1979 examination or when he was next seen on September 
11, 1979, three days prior to his death. 

The rating decision in January 1980 also involved 
consideration of the appellant's November 1979 statement that 
she believed the veteran's stomach disorder caused his death, 
as evidenced by blood in his stools and his throwing up of 
blood at home immediately prior to death, and a certificate 
of death that showed the veteran died at the age of 64 on 
September [redacted], 1979, and that the immediate cause of death was 
respiratory arrest.  

Service connection was denied for the cause of the veteran's 
death by the January 1980 rating decision on the bases that 
none of his service-connected disabilities had materially or 
substantially contributed to his death, which had been due to 
an overwhelming nature of the squamous cell carcinoma, and 
that squamous cell carcinoma of the left lung had not been 
present in service or manifested to a compensable degree 
within the first year after the veteran's separation from 
service.  

The evidence submitted since the January 1980 rating decision 
became final includes, in addition to a copy of 
Dr. Horrigan's September 1976 medical record, a March 1996 
statement from the appellant that indicated the last VA 
physician to treat the veteran, Dr. DeFreitas, after learning 
of the veteran's death, had told her that he believed the 
veteran's stomach had hemorrhaged and caused his death.  The 
appellant also indicated in the statement that she had been 
unable to locate Dr. DeFreitas and that the VA hospital where 
the veteran had been treated prior to death had told her that 
they had no knowledge of Dr. DeFreitas' whereabouts.  

Also submitted since January 1980, is a transcript of the 
appellant's July 1996 personal hearing.  At that hearing, the 
appellant testified about the veteran's stomach condition 
following his October 1946 separation from service, with 
symptoms of vomiting and coughing at that time, his 
postservice VA treatment for his service-connected subtotal 
gastrectomy for duodenal ulcer, the appellant's assertion 
that the veteran had emphysema at least as early as the 
1960's, and her claim that the VA physician who treated the 
veteran for lung cancer shortly before his death had informed 
her that he did not believe that the veteran died as a result 
of the lung tumor but, rather, as a result of  his stomach 
condition.  

While the evidence submitted since the January 1980 rating 
decision became final is new, in that it was not previously 
of record, it is not material and not so significant that it 
must be considered to fairly decide the merits of the claim.  
None of the additional evidence submitted since the January 
1980 rating decision is competent to demonstrate or even 
suggest that the veteran's death was caused by a disability 
that was related to military service.  

The appellant has presented statements regarding her claim 
that the respiratory conditions in service were related to 
the emphysema shown at the time of the veteran's death and 
that the veteran's service-connected gastrointestinal 
disability was implicated in his death.  However, the record 
does not show that she is a medical professional, with the 
training and expertise to suggest any etiological 
relationship of the veteran's emphysema to service or whether 
the service-connected gastrointestinal disability contributed 
to her husband's demise.  Consequently, her lay statements, 
while credible with regard to subjective complaints and 
history, are not competent evidence for the purpose of 
showing that emphysema was present in service or that 
service-connected disability was implicated in the cause of 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Similarly, the appellant's statements that she was told by 
Dr. DeFreitas that the veteran's death was caused by his 
service-connected stomach disorder is also not a satisfactory 
basis for reopening the claim.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In essence, the additional 
evidence submitted by the appellant lacks probative weight 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death cannot be reopened, as the appellant has not submitted 
evidence that is both new and material.  38 U.S.C.A. §§ 5108, 
7105; 
38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the claim remains denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

